                    Case 20-11439-LSS           Doc 471       Filed 09/18/20   Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                )     Chapter 11
                                                          )
    LIBBEY GLASS INC., et al.,1                           )     Case No. 20-11439 (LSS)
                                                          )
                                     Debtors.             )     (Jointly Administered)
                                                          )
                                                          )

    OBJECTION OF THE STATE OF OHIO, OHIO ENVIRONMENTAL PROTECTION
           AGENCY TO DEBTORS’ JOINT PLAN OF REORGANIZATION

             The State of Ohio, on behalf of the Ohio Environmental Protection Agency (“Ohio EPA”),

objects to Debtors’ Joint Plan of Reorganization (Doc. #392).

                                             INTRODUCTION

             1.     This Court should not approve the provision in Article V.C. “Vesting of Assets in

the Reorganized Debtors Free and Clear of Liens and Claims” in Debtors’ Joint Plan of

Reorganization, which states that the assets of the Estates of Debtors shall vest in the Reorganized

Debtors free and clear of Claims, Liens, charges, and other encumbrances, because this provision

does not preserve Ohio EPA’s claims, including any existing, contingent, un-matured or equitable

claims, against Debtors or the Reorganized Debtors that are the result of violations of

environmental laws, rules and regulations.

             2.     To the extent that Debtors seek to reorganize assets that are subject to liability under

    Ohio’s environmental statutes and rules, Ohio EPA asserts that these assets cannot be reorganized

    free and clear of Claims, Liens, charges, and other encumbrances by Ohio EPA. As discussed


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Libbey Glass Inc. (4107), Libbey Inc. (9357), Libbey.com LLC (6913), Syracuse China Company
(1904), The Drummond Glass Company (0383), LGC Corp. (6034), LGAC LLC (0497), World Tableware Inc.
(1231), LGFS Inc. (0975), LGAU Corp. (5531), LGA4 Corp. (5673), and LGA3 Corp. (1505). The Debtors’
address is P.O. Box 10060, Toledo, Ohio 43699-0060.
              Case 20-11439-LSS        Doc 471      Filed 09/18/20    Page 2 of 9




below, environmental claims by regulatory agencies are not extinguished by the Bankruptcy

Code. But as currently written, Article V.C. in Debtors’ Joint Plan of Reorganization would, in

breach of bankruptcy law, allow Debtors or the Reorganized Debtors to violate environmental

obligations under Ohio’s law and rules. As such, the Plan would not be feasible and would be

forbidden by law under 11 U.S.C. Sections 1129(a)(1), 1129(a)(3) and 1129(a)(11).

                                       BACKGROUND

       3.     On June 1, 2020, Debtors filed their Chapter 11 petition (the “Petition Date”).

       4.     On August 21, 2020, Debtors filed the Joint Plan of Reorganization for Libby Glass

Inc. and its Affiliate Debtors under Chapter 11 of the Bankruptcy Code (Doc. #387)

       5.     Article V.C. in Debtors’ Joint Plan of Reorganization (“Joint Plan”) states that the

assets of the Estates of Debtors shall vest in the Reorganized Debtors free and clear of Claims,

Liens, charges, and other encumbrances.

       6.     Ohio EPA oversees the protection of public health and the environment under

various statutes including Ohio Rev. Code Chapter 3734 “Solid and Hazardous Wastes,” and the

rules adopted thereunder; Ohio Rev. Code Chapter 6111 “Water Pollution Control,” and the rules

adopted thereunder; and Ohio Rev. Code Chapter 3704 “Air Pollution Control,” and the rules

adopted thereunder.

       7.     These statutes were enacted to ensure that parties responsible for storing and

disposing wastes and/or discharging pollutants take steps necessary to protect the public from

serious environmental and health risks. To maintain regulatory compliance, any company that

owns or operates an industrial or manufacturing facility must comply with the mandatory

requirements imposed by the above-referenced statutes.




                                                2
               Case 20-11439-LSS          Doc 471     Filed 09/18/20     Page 3 of 9




                                           OBJECTION

                     Debtors Assets Cannot Be Reorganized Free and Clear
                                of Environmental Obligations

         8.     “A bankruptcy petition is not a grant of immunity. Bankruptcy debtors are no

 different from any citizen in that they must comply with state and federal laws.” In re American

 Coastal Energy Inc., 399 B.R. 805, 810 (Bankr. S.D. Tex. 2009). See also In re H.L.S. Energy Co.,151

 F.3d 434 (5th Cir. 1998); 28 U.S.C. § 959(b) (requiring compliance with applicable non-bankruptcy

 law in managing and operating property of the estate); In re Cajun Electric Power Co-op, Inc., 150

 F.3d 503, 519 (5th Cir. 1998) (Plan may not propose “independent illegality”).

         9.     The U.S. Bankruptcy Code’s recognition of a debtor’s obligation to comply with

 environmental laws during the course of a bankruptcy proceeding is provided by 11 U.S.C. §

 362(b)(4). Under 11 U.S.C. § 362(b)(4), proceedings by governmental units that constitute

 exercises of the governmental unit’s police or regulatory power are provided an exception to the

 automatic stay of 11 U.S.C. § 362(a). A governmental unit can commence an action, continue an

 action and obtain a judgment against a debtor in bankruptcy. 11 U.S.C. § 362(b)(4).

         10.    Bankruptcy courts use two tests to determine whether a governmental unit’s

action falls within the police or regulatory power exception: 1) the pecuniary purpose test, and 2)

the public policy test. In re Commerce Oil Co., 847 F.2d 291, 295 (6th Cir. 1988). In In re

Commerce Oil Co., a case holding that a determination of civil liability for violations of state

environmental protection laws is within the police power exception to the automatic stay in

bankruptcy, the United States Court of Appeals for the Sixth Circuit stated:

         Under the pecuniary purpose test, reviewing courts focus on whether the
         governmental proceeding relates primarily to the protection of the government’s
         pecuniary interest in the debtor’s property, and not to matters of public safety.
         Those proceedings which relate primarily to matters of public safety are
         excepted from the stay. Under the public policy test, reviewing courts must
         distinguish between proceedings that adjudicate private rights and those that

                                                  3
               Case 20-11439-LSS          Doc 471     Filed 09/18/20      Page 4 of 9




        effectuate public policy. Those proceedings that effectuate a public policy are
        excepted from the stay. NLRB v. Edward Cooper Painting, Inc., [804 F.2d 934,]
        at 942. Under either test, the state’s actions should have been stayed under 11
        U.S.C. § 362 if the state was seeking a monetary sum merely as collection of a debt
        or as compensation for reclamation it had already performed. The state’s actions
        in this case have not been undertaken for primarily pecuniary purposes. (Emphasis
        added.)

Id. at 295.

        11.    Penn-Terra Limited v. Dept. of Environmental Resources, Commonwealth of Pa.,

733 F.2d 267 (3d Cir. 1984), similarly establishes that environmental protection actions constitute

a legitimate exercise of a governmental unit’s police or regulatory power, and therefore, may

proceed during the course of a bankruptcy proceeding. The court in Penn-Terra stated:

        [W]here a governmental unit is suing a debtor to prevent or stop violation of fraud,
        environmental protection, consumer protection, safety, or similar police or
        regulatory laws, or attempting to fix damages for violation of such law, the action
        or proceeding is not stayed under the automatic stay.

Penn-Terra, 733 F.2d at 272. See also In re Williston Oil Corp., 54 B.R. 10, 12 (Bankr. D.N.J.

1984) (court denied request by debtor-in-possession to apply the automatic stay provisions to a

State of Ohio action seeking injunctive relief and the assessment of civil penalties under Ohio’s

environmental laws; citing debtors’ failure to show irreparable injury and a likelihood of prevailing

on the merits, the court denied debtors request that the State of Ohio’s state court action be enjoined

under 11 U.S.C. § 105 due to the cost of defending the action); In re William Kovacs, 681 F.2d

454, 456 (6th Cir. 1982), vacated and remanded on the question of mootness, 459 U.S. 1167 (1983)

(Sixth Circuit allowed the State of Ohio to continue to seek injunctive relief in enforcing its

environmental laws despite bankruptcy petition).

        12.    Further recognition of debtor’s obligation to comply with environmental laws

during a bankruptcy proceeding is provided by 28 U.S.C. § 959(b), which requires a debtor to

manage property in its possession in accordance with the laws of the state where the property is

                                                  4
                Case 20-11439-LSS          Doc 471      Filed 09/18/20     Page 5 of 9




located. Environmental laws, in particular, have been recognized as obligations that debtors must

comply with in bankruptcy. Cumberland Farms v. Florida Dep't of Envtl. Protection, 116 F.3d

16 (1st Cir. 1997). The U.S. Supreme Court in Ohio v. Kovacs, 468 U.S. 274, 285 (1985),

unequivocally held that compliance with environmental laws must continue during the pendency

of a bankruptcy proceeding, stating:

       . . . we do not question that anyone in possession of the site . . . must comply with
       the environmental laws of the State of Ohio. Plainly, that person or firm may not
       maintain a nuisance, pollute the waters of the State, or refuse to remove the source
       of such conditions.

       13.      In Midlantic National Bank v. New Jersey Department of Environmental

Protection, 474 U.S. 494, 106 S. Ct. 755; 88 L. Ed. 2d 859 (1986), the U.S. Supreme Court

recognized that 28 U.S.C. § 959(b) restricts acts otherwise authorized by the Bankruptcy Code.

In Midlantic, the Supreme Court held that bankruptcy laws do not authorize a trustee in

bankruptcy to abandon property in contravention of state laws or regulations that are reasonably

designed to protect the public's health or safety. The Court stated:

             Congress has repeatedly expressed its legislative determination that the trustee is
             not to have carte blanche to ignore nonbankruptcy law. Where the Bankruptcy
             Code has conferred special powers upon the trustee and where there was no
             common-law limitation on that power, Congress has expressly provided that the
             efforts of the trustee to marshal and distribute the assets of the estate must yield to
             governmental interest in public health and safety.

Id. at 502 (citation omitted). While Midlantic dealt with abandonment, its principles apply equally

to the reorganization of assets.

       14.      Most importantly, applicable non-bankruptcy law does not permit the

reorganization of such assets free and clear of the environmental liabilities that are imposed and

remain with a former owner or operator of the assets. The U.S. Supreme Court has held that

Bankruptcy laws do not authorize a trustee in bankruptcy to abandon property in contravention of

state laws or regulations that are reasonably designed to protect the public's health or safety.


                                                    5
               Case 20-11439-LSS         Doc 471      Filed 09/18/20     Page 6 of 9




Midlantic, supra.    By analogy, a reorganization of assets that would purport to extinguish

environmental liabilities in contravention of state laws or regulations that are reasonably designed

to protect the public health and safety is also not authorized.

        15.     Specific provisions of the Joint Plan are contrary to Debtors’ obligation to comply

with Ohio’s environmental statutes and rules as required by 28 U.S.C. § 959(b). For example,

Article V.C. of the Joint Plan releases Reorganized Debtors from liability to fully comply with

Ohio EPA’s environmental statutes and rules that regulate Debtors’ ownership and operation of

their Toledo Plant 27 facility located at 940 Ash St., Toledo, OH 43611. Hazardous wastes are

managed, stored, and transferred for proper disposal at Toledo Plant 27. In addition, Toledo Plant

27 is issued water pollution discharge and air quality permits by Ohio EPA. When Reorganized

Debtors assume ownership and operation of Toledo Plant 27, full compliance with all Ohio EPA’s

environmental statutes and rules will be required, including, but not limited to, compliance with

Ohio EPA’s hazardous waste statute and rules, water pollution statute and rules, and air pollution

statute and rules.

       16.      Section 1129(a)(11) of the Code establishes what is commonly known as the

 “feasibility” requirement. The bankruptcy court cannot approve a plan unless it has at least “a

 reasonable probability of success.” In re T-H New Orleans Ltd. Partnership, 116 F.3d 790, 801 (5yh

 Cir. 1997). Section 1129(a)(2) provides that the court shall confirm a plan only if “[t]he proponent

 of the plan complies with the applicable provisions of [Title] 1129,” and Section 1129(a)(3) requires

 that the “plan has been proposed in good faith and not by any means forbidden by law.” The

 provisions of Article V.C. in Debtors’ Joint Plan of Reorganization, however, provide that

 Debtors or the Reorganized Debtors could reorganize their assets free and clear of any claims by

 Ohio EPA against Debtors or the Reorganized Debtors for their violations of environmental

 obligations under Ohio’s law and rules. This is contrary to Ohio law. As such, the Joint Plan

                                                  6
              Case 20-11439-LSS          Doc 471     Filed 09/18/20      Page 7 of 9




would not be feasible and would be forbidden under 11 U.S.C. Sections 1129(a)(1), 1129(a)(3)

and 1129(a)(11).

       17.     Ohio EPA’s objection to the Joint Plan could be resolved by including the following

language in any order confirming the Joint Plan:

Nothing in the Joint Plan, the Joint Plan Supplement, the Joint Plan Documents or this
Confirmation Order shall discharge, release, impair, enjoin, exculpate or otherwise preclude or
diminish: (a) any liability to the Ohio Environmental Protection Agency or any other State of Ohio
department or agency responsible for the enforcement of Environmental Laws (collectively “State
Environmental Units”) that is not a “claim” within the meaning of section 101(5) of the Bankruptcy
Code; (b) any liability to any State Environmental Unit arising after the Confirmation Date; (c)
any liability or obligation to, or any Claim or Cause of Action by, a State Environmental Unit
under Police or Regulatory Law or Environmental Law to which any Entity is subject as the owner,
lessor, lessee, permittee, controller, or operator of the Toledo Plant 27 facility located at 940 Ash
St., Toledo, OH 43611 or other facility after the Joint Plan Effective Date (whether or not such
liability, obligation, Claim or Cause of Action is based in whole or in part on acts or omissions
prior to the Joint Plan Effective Date), including, but not limited to, liability for compliance with
solid and hazardous wastes, air pollution, surface water and ground water, and chemical reporting
statutes and rules and any other statutes, rules, or regulations for protection of the environment,
impacts on human health, safety, and welfare; or (d) any liability to any State Environmental Unit
of any non-debtor. Nothing in this Confirmation Order or the Joint Plan shall impair any setoff or
recoupment rights of any State Environmental Unit.

“Environmental Law” means all State, Federal, and local statutes, rules, regulations, ordinances,
certifications, permits or similar provisions having the force or effect of law, all judicial and
administrative orders, agreements, and determinations and all common law concerning solid and
hazardous wastes, air pollution, surface water and ground water, drinking water, chemical
reporting, protection of the environment, impacts on human health, safety, and welfare including,
but not limited to: (a) the Solid and Hazardous Wastes Statute, Ohio Rev. Code 3734, (b) the Air
Pollution Control Statute, Ohio Rev. Code 3704, (c) the Water Pollution Control Statute, Ohio
Rev. Code 6111, (d) the Emergency Planning Statute, Ohio Rev. Code 3750, (e) the Safe Drinking
Water Statute, Ohio Rev. Code 6109, (f) the Federal Comprehensive Environmental Response,
Compensation, and Liability Act, (g) the Federal Clean Water Act, (h) the Federal Clean Air Act,
(i) the Federal Emergency Planning and Community Right-to-Know Act, (j) the Federal Oil
Pollution Act, (k) the Federal Resource Conservation and Recovery Act, (l) the Federal Safe
Drinking Water Act, (m) the Federal Toxic Substances Control Act, and (n) any other State or
Federal Statutes, rules, regulations, local laws, or ordinances that regulate protection of the
environment, impacts on human health, safety, and welfare.

       18.     Requiring Reorganized Debtors to comply with their environmental obligations is

in the best interest of public health and safety. Reorganized Debtors are “not relieved of all



                                                 7
              Case 20-11439-LSS         Doc 471     Filed 09/18/20       Page 8 of 9




obligations under a non-bankruptcy statute simply by filing a petition for bankruptcy.” In re Univ.

Medical Center, 973 F.2d 1065 (3rd. Cir. 1992) (quoting NLRB v. Bildisco, 465 U.S. 513, 534

(1984)). Rather, the goal must be to harmonize the policies of the Bankruptcy Code with that of

and environmental regulatory statutes. Id. 1082-83 (“[i]n doing so, we must reconcile these two

statutes in a manner that affects the fundamental concerns of each.”).

       WHEREFORE, for all of the above reasons, Ohio EPA respectfully request that the Joint

Plan should not be confirmed.



                                      Respectfully submitted,

                                      DAVE YOST
                                      OHIO ATTORNEY GENERAL

                                      /s/ Michael E. Idzkowski
                                      Michael E. Idzkowski (Ohio Reg. No. 0062839)
                                      Timothy J. Kern (Ohio Reg. No. 0034629
                                      Assistant Attorneys General
                                      Environmental Enforcement Section
                                      30 East Broad Street, 25th Floor
                                      Columbus, OH 43215
                                      Phone: (614) 466-2766
                                      Fax: (614) 644-1926
                                      Michael.Idzkowski@OhioAttorneyGeneral.gov
                                      Timothy.Kern@OhioAttorneyGeneral.gov

                                      Attorneys for State of Ohio,
                                      Ohio Environmental Protection Agency




                                                8
              Case 20-11439-LSS        Doc 471     Filed 09/18/20     Page 9 of 9




                                CERTIFICATE OF SERVICE

       I certify that on September 18, 2020, I caused a copy of the foregoing Objection of the

State of Ohio to be served by the Electronic Case Filing System for the United States Bankruptcy

Court for the District of Delaware.



                                            /s/ Timothy J. Kern
                                            Timothy J. Kern
                                            Assistant Attorney General




                                               9
